DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 24-34 in the reply filed on February 9, 2022 is acknowledged.  The traversal is on the ground that it would have not been undue burden to search inventions of Group I and II together.  This is not found persuasive as discussed in the restriction requirement on December 13, 2021.
Claims 17-23 are withdrawn. Claims 1-16 and 24-34 are under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2022, 3/16/2022, 6/30/2021, 5/24/2021, 4/7/2021, 3/4/2021, 7/2/2020, 6/1/2020, and 3/5/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mallajosyula et al. (Human Vaccines & Immunotherapeutics, 2014, p. 586-595). 
Mallajosyula et al. teaches a composition comprising Tobacco Mosaic Virus (TMV) antigen conjugated to influenza hemagglutinin antigen (HA) and a method for conjugating a protein and a virus comprising activating the virus particle and mixing the virus and the protein to form a conjugate (see the entire document, particularly Materials and Methods and Results on pages 587-593, Figure 2).
Mallajosyula et al. teaches activating the virus particle comprising exposing the virus particle to a pH of 5.0 (see Conjugation of Vaccine preparation on page 593, left paragraph and excerpt below).
(page 593 in Mallajosyula et al. ) Equal quantities of HA protein and TMV were mixed in 0.1M MES pH 5.0 in 0.5M NaCl. Freshly prepared EDC  (Thermo-Scientific)  was  added  to  2mM  and  the  mix- ture  was  immediately  vortexed,  and  Sulfo-NHS  (Thermo- Scientific)  was  added  to  5mM.  This  mixture  was  vortexed  at room  temperature  for  30  min,  or  for  indicated  times.  At  the end of the incubation, the reaction was stopped by addition of Hydroxylamine-HCl to 10mM. For SMCC reactions, conjuga- tion was initiated in a reaction mix of 5mM EDTA and 10 mg/ ml  Sulfo-SMCC  (Thermo-Scientific)  with  1  mg  each  TMV and HA in PBS in 1ml.  Reactions were vortexed overnight at room  temperature.  Conjugation  efficiency  was  evaluated  by SDS-PAGE and Coomassie staining, and equal quantities of the unreacted  proteins  were  run  in parallel  as  controls.  Reactions were considered complete when no free HA protein was visible.  Vaccines  were  prepared  after  conjugation  by  removal  of  reac- tive  agents  by  overnight  dialysis  against  PBS  in  Slide-a-Lyzer (Thermo-Scientific) cartridges, and the protein quantity, deter- mined by the bicinchoninic acid assay (BCA ;BioRad), was used to normalize the vaccine dose.

Mallajosyula et al. teaches that the HA protein was conjugated to TMV using EDC and Sulfo-NHS chemistry (see Conjugation of Vaccine preparation on page 592).
Mallajosyula et al. teaches that over 95% of HA protein was conjugated and reactive to antisera (see page 587). 
Mallajosyula et al. teaches that their conjugate is stable and does not require cold storage (see page 591, first paragraph top right) and it was prepared at room temperature (see Conjugation of Vaccine preparation on page 592 and 593), which is well known to be around 20C, as required by present claims 3 and 11.
Mallajosyula et al. does not expressly teach that “when placed in an unrefrigerated environment at a storage temperature for a time period, an integrity or a concentration of the conjugate mixture is at least 90% of an initial integrity or an initial concentration of the conjugate mixture, wherein the time period is at least 42 days after a release date of the conjugate mixture.”
It would have been prima facie obvious to the skilled artisan, that based on the successful immunization and generation of protective immune responses against lethal H1N1 virus challenge in mice using the HA protein and TMV conjugate, Mallajosyula’s conjugate had at least 90% integrity 42 days after the release date of the conjugate mixture. 
The limitations of present claims 1, 7, 8 and 15 are an inherent property of the conjugate composition in Mallajosyula. 
Thus, the present invention would have been prima facie obvious at the time the invention was made. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 24-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/437,734.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A method for enhancing a measure of stability of a conjugated compound comprising a protein and a virus particle, the method comprising activating the virus particle; and then mixing the virus particle and the protein in a conjugation reaction to form a conjugate mixture, wherein when placed in an unrefrigerated environment at a storage temperature for a time period, an integrity or a concentration of the conjugate mixture is at least 90% of an initial integrity or an initial concentration of the conjugate mixture, wherein the time period is at least 42 days after a release date of the conjugate mixture.
And the claims of the copending Application 16/437,734 are drawn to a method for conjugating a protein and a virus, comprising: activating a virus by exposing the virus to an environment at a pH of about 5.5 or less; and mixing the virus and a protein after the activating step in a conjugation reaction to form a conjugate mixture and a composition comprising a virus antigen conjugate comprising influenza hemagglutinin HA and TMV virus. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648